PER CURIAM.
We have for review Knox v. State, 471 So.2d 59 (Fla. 4th DCA 1985), in which the district court certified to us the same question it had previously certified as being of great public importance in Marshall v. State, 473 So.2d 688, 689 (Fla. 4th DCA 1984). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
The question we are asked to answer is the following:
May the harmless error doctrine be applied to cases in which a prosecutor has violated a defendant’s Fifth Amendment rights under Griffin v. California, 380 U.S. 609, 85 S.Ct. 1229, 14 L.Ed.2d 106 (1965)?
471 So.2d at 60.
As in State v. Marshall, 476 So.2d 150, 151 (Fla.1985), we answer this question in the affirmative.
Accordingly, the decision of the district court of appeal is quashed, and we remand this cause to the Fourth District Court of Appeal to determine whether the comment was harmless under the standards set forth in State v. DiGuilio, 491 So.2d 1129 (Fla.1986) and Crawford v. State, 491 So.2d 1142 (Fla.1986).
It is so ordered.
MCDONALD, C.J., and BOYD, OVER-TON, SHAW and BARKETT, JJ., concur.
EHRLICH, J., concurs specially with an opinion, in which BARKETT, J., concurs.
ADKINS, J., dissents.